                                          Case 4:20-cv-03036-HSG Document 13 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY D. LACY,                                      Case No. 20-cv-03036-HSG
                                   8                    Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE OPPOSITION TO
                                   9             v.                                        MOTION TO DISMISS
                                  10     PAUL MIYAMOTO,                                    Re: Dkt. No. 12
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, petitioner’s request for an extension of time to file his opposition
                                  14   to the respondent’s motion to dismiss is GRANTED. Dkt. No. 12. Petitioner shall file his
                                  15   opposition by November 30, 2020. Respondent shall file his reply in support of his motion to
                                  16   dismiss no later than 14 days after the date the opposition is filed. The motion shall be deemed
                                  17   submitted as of the date the reply brief is due. No hearing will be held on the motion.
                                  18          This order terminates Dkt. No. 12.
                                  19          IT IS SO ORDERED.
                                  20   Dated: 10/8/2020
                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
